Per Curiam:

Charles O. McCue purchased a herd of 100 cattle from the Zeb. Crider Commission Company. The promissory note of himself and C. W. Fairchild for $2341.72, and his individual promissory note for $328.40, both secured by chattel mortgage upon the cattle, were executed to the commission company as evidence of the entire purchase-money agreed to be paid for the cattle. These promissory notes were sold and delivered to the National Bank of Commerce, of Kansas City, Missouri. After *844default made in payment of the notes, this action in replevin was brought by the bank against McOue and one Lena J, Grace, to secure possession of the cattle. There was a trial to the court without a jury, which resulted in a judgment in favor of the plaintiff. Defendants bring error.
There is a contention made that the bank had not complied with the incorporation laws of this state, and that defendant Lena J. Grace claimed some interest in the cattle. An examination of the record shows that the claims of error made are not well founded.
' The judgment is supported by the facts as found from the evidence,-is unquestionably right, and must be affirmed.